Citation Nr: 0710641	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for a 
cervical spine disability.

The veteran requested a Board hearing in August 2004.  He 
testified before the undersigned Veterans Law Judge at a 
video conference hearing in February 2005.  The claims file 
includes a copy of the transcript.

The Board also finds that the veteran perfected an appeal 
with regard to the issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a lumbar spine disability.  At his personal hearing in 
May 2004, the veteran withdrew his appeal concerning this 
issue and thus, the Board will no longer consider it.  See 38 
C.F.R. § 20.204 (2006).


FINDING OF FACT

There is no link between the veteran's current neck disorder 
and service.


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005), 38 C.F.R. 
§ 3.303 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records show that in April 1983 
the veteran had an altercation where he sustained injuries to 
his head and neck.  A physician diagnosed the veteran with a 
cervical strain and returned him to duty three days later 
with a soft cervical collar.  The veteran's service medical 
records show no further treatment for this injury.  In 
December 1984, the veteran reported that he had neck injuries 
but that he was "OK now."  Indeed, his discharge 
examination in April 1986 found the veteran's spine to be 
normal, providing evidence against this claim.

As noted above, the veteran served on active duty from August 
1982 to June 1986.  The record indicates that in July 1989 
the veteran injured his neck while working at his job in 
heavy construction.  Due to this injury, the veteran applied 
for Worker's Compensation and the insurance carrier agreed to 
settle the claim.  In November 1989, Dr. J.M. M.D. diagnosed 
the veteran with cervical disc herniation at C5-6 on the left 
side and an MRI confirmed the injury.  At subsequent 
examinations, the physician noted continuing problems of 
posterior neck pain, providing more evidence against this 
claim by failing to indicate any problem with the neck prior 
to this accident.   

In April 1998, the veteran injured his back while working for 
the U.S. Postal Service.  Dr. J.M. diagnosed the veteran with 
a degenerated L4 disc with mild herniation.  Records from the 
Social Security Administration (SSA) submitted at a personal 
hearing show that SSA indicated the veteran was disabled in 
July 1998 based on his post-service injuries in July 1989 and 
April 1998, providing more evidence against this claim.

According to Dr. J.M.'s medical history in January 2003, he 
links the veteran's continuing neck problems directly to a 
neck injury that he sustained in service.  However, Dr. J.M. 
came to this conclusion without a review of the veteran's 
service medical records and it contradicts prior records 
which show the work-related injury in 1989 as the root cause 
of his cervical spine problems.  

While VA must consider all professional medical opinions, VA 
does not have to accept any opinion from a VA examiner, 
private physician, or other source concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  In this 
regard, the Board does not have to accept medical opinions 
where the examiner fails to review the veteran's service 
medical records.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran).  Simply stated, the Board 
finds this medical opinion to be entitled to very low 
probative weight. 

At an August 2006 compensation examination for the veteran's 
spine, the examiner reviewed and discussed at length the 
evidence in the veteran's claims folder.  The examiner noted 
that he can not resolve the issue of a relationship between 
the veteran's current cervical spine disability and his 
active duty service without resorting to mere speculation.  
However, the examiner opines that his cervical spine 
disability is less likely as not related to his active duty 
service.  The examiner justifies this determination by noting 
that the veteran had no residual disc problems from the 
incident in service, that the insurance carrier would not 
have settled his worker's compensation claim had it felt 
there was a preexisting neck condition, that there is no 
definite indication in the record that Dr. J.M. reviewed the 
veteran's medical records, and that he found no relationship 
between the 1998 injury to the veteran's lower back and his 
current cervical spine disability.  

The Board finds this medical opinion to be entitled to great 
probative weight, clearly based on a detailed review of the 
medical evidence and the history of this case. 

Despite the veteran's statements that he currently has this 
condition as a result of service, as a layperson without 
medical expertise or training; his statements alone are 
insufficient to prove his claims.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons are not competent to 
render medical opinions).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a cervical spine disability.  Simply stated, 
the Board finds that the service medical record and post-
service medical record, as a whole, provides strong evidence 
against this claim and outweighs the veteran's contentions 
and the private medical opinion cited above.  The Board finds 
that the recent VA examination, as a whole, provides only 
more highly probative evidence against this claim.

Based on the above, the doctrine of reasonable doubt is not 
applicable and VA must deny the appeal.  See 38 U.S.C.A. § 
5107(b).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in March 2003, 
September 2005, and February 2006 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  VA 
also afforded the veteran a examination to determine the 
severity of his alleged cervical spine disability.  Based on 
a review of the medical evidence and work-related injuries, 
the examiner declined to link his current cervical spine 
disability to active duty service.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court. 




ORDER

Entitlement to service connection for a cervical spine 
disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


